Exhibit 10.3

EXECUTION VERSION

 

AMENDMENT NUMBER EIGHT

to the

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

Dated as of March 3, 2017,

by and between

PENNYMAC LOAN SERVICES, LLC

and

CITIBANK, N.A.

This AMENDMENT NUMBER EIGHT (this “Amendment Number Eight”) is made this 7th day
of June, 2019, by and between PENNYMAC LOAN SERVICES, LLC, as seller and
servicer (“Seller”), and CITIBANK, N.A. (“Buyer”), to the Amended and Restated
Master Repurchase Agreement, dated as of March 3, 2017, by and between Seller
and Buyer, as such agreement may be amended from time to time (the
“Agreement”).  Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to such terms in the Agreement.

RECITALS

WHEREAS, Seller and Buyer have agreed to amend the Agreement as more
specifically set forth herein; and

WHEREAS, as of the date hereof, Seller represents to Buyer that the Seller
Parties are in full compliance with all of the terms and conditions of the
Agreement and each other Program Document and no Default or Event of Default has
occurred and is continuing under the Agreement or any other Program Document.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

SECTION 1.    Amendment. Effective as of June 7, 2019 (the “Amendment Effective
Date”), the Agreement is hereby amended as follows:

(a)  Section 2 of the Agreement is hereby amended by deleting the definition of
“Termination Date” in its entirety and replacing it with the following:

“Termination Date” shall mean August 6, 2019, or such earlier date on which

SECTION 2.      Effectiveness.  This Amendment Number Eight shall become
effective as of the date that Buyer shall have received:

(a) counterparts hereof duly executed by each of the parties hereto; and

(b) counterparts of that certain Amendment Number One to the Second Amended and
Restated Pricing Side Letter, dated as of the date hereof, duly executed by each
of the parties thereto.

SECTION 3.     Fees and Expenses.  Seller agrees to pay to Buyer all reasonable
out of pocket costs and expenses incurred by Buyer in connection with this
Amendment Number Eight










(includingall reasonable fees and out of pocket costs and expenses of the
Buyer’s legal counsel) in accordance with Sections 23 and 25 of the Agreement.

SECTION 4.     Representations.  Seller hereby represents to Buyer that as of
the date hereof, the Seller Parties are in full compliance with all of the terms
and conditions of the Agreement and each other Program Document and no Default
or Event of Default has occurred and is continuing under the Agreement or any
other Program Document.

SECTION 5.     Binding Effect; Governing Law.  This Amendment Number Eight shall
be binding and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  THIS AMENDMENT NUMBER EIGHT SHALL BE
CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT
FOR SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH
SHALL GOVERN).

SECTION 6.     Counterparts.  This Amendment Number Eight may be executed by
each of the parties hereto on any number of separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same instrument.

SECTION 7.      Limited Effect.  Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms.  Reference to
this Amendment Number Eight need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

[Signature Page Follows]

 

 








IN WITNESS WHEREOF, Seller and Buyer have caused this Amendment Number Eight to
be executed and delivered by their duly authorized officers as of the Amendment
Effective Date.

 

 

 

 

PENNYMAC LOAN SERVICES, LLC,

 

(Seller and Servicer)

 

 

 

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Managing Director, Treasurer

 

 

 

CITIBANK, N.A.

 

(Buyer and Agent, as applicable)

 

 

 

By:

/s/ Susan Mills

 

Name:

Susan Mills

 

Title:

Vice President Citibank,  NA

 

 

Acknowledged:

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC

 

 

 

 

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Managing Director, Treasurer

 

 

Amendment Number Eight to Amended and Restated Master Repurchase Agreement
PLS-Agency

